                 Case 2:21-cv-00246-JCC Document 25 Filed 04/15/21 Page 1 of 4




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   CECILE A. BROWN,                                        CASE NO. C21-0246-JCC
10                             Plaintiff,                    ORDER
11          v.

12   UNITED STATES OF AMERICA,

13                             Defendant.
14

15          This matter comes before the Court on Plaintiff Cecile Brown’s motion to disqualify
16   (Dkt. No. 20). Having reviewed the motion and the relevant record, the undersigned hereby
17   DECLINES to recuse voluntarily and REFERS the motion to Chief Judge Martinez in
18   accordance with Local Civil Rule 3(f).
19          I.       BACKGROUND
20          Ms. Brown’s motion to proceed in forma pauperis was granted on February 26, 2021,
21   and the complaint was docketed on March 1, 2021. (See Dkt. Nos. 1, 4.) Over the next nine days,
22   Ms. Brown filed five praecipes requesting that the Clerk issue a summons. (See Dkt. Nos. 8, 9,
23   11, 12, 14.) In addition, three days after the original complaint was filed, Ms. Brown filed
24   another complaint based on the same underlying facts. See Brown v. United States, C21-0287-
25   JCC, Dkt. No. 1. The Court dismissed the complaint without prejudice under 28 U.S.C. §
26   1915(e)(2) just over two weeks after it was filed because it failed to state a claim upon which


     ORDER
     C21-0246-JCC
     PAGE - 1
               Case 2:21-cv-00246-JCC Document 25 Filed 04/15/21 Page 2 of 4




 1   relief could be granted and because Ms. Brown’s request for $20 million dollars in damages was

 2   frivolous. (See Dkt. No. 15.) Later that night, Ms. Brown filed a “statement” and a first amended

 3   complaint. (See Dkt. Nos. 16, 17.) The next day, she filed a second amended complaint. (See

 4   Dkt. No. 18.) That was a Thursday. By the following Tuesday, it had come to the Court’s

 5   attention that Ms. Brown had been calling the Clerk’s Office, the Courtroom Deputy, and

 6   Chambers multiple times each day, apparently in an effort pressure the Clerk’s Office to issue a

 7   summons. (See Dkt. No. 19 at 1.) The Court entered an order explaining that the Clerk’s Office

 8   would not issue a summons until the Court completed its § 1915 review and that, as noted in
 9   Local Civil Rule 7(b)(5), the Court generally endeavors to complete § 1915 reviews within 30
10   days. (See id.) The Court also ordered Ms. Brown to stop calling the Clerk’s Office, the
11   Courtroom Deputy, or Chambers “to request the issuance of a summons or for the purpose of
12   checking on the status of the Court’s § 1915 review until” at least 30 days after her amended
13   complaint was filed. (Id. at 2.)
14          Later that evening, Ms. Brown moved to disqualify the undersigned based on alleged
15   “personal bias or prejudice concerning a party,” “personal knowledge of disputed evidentiary
16   facts,” and because of the undersigned’s alleged “refus[al] to decide the case timely and forcing
17   plaintiff to wait several weeks for a decision when the Judge knows case is granted by law and
18   . . . when the government has stolen from plaintiff.” (Dkt. No. 20.)

19          II.     LEGAL STANDARD

20          A federal judge must “disqualify himself in any proceeding in which his impartiality

21   might reasonably be questioned,” “[w]here he has a personal bias or prejudice concerning a

22   party, or personal knowledge of disputed evidentiary facts concerning the proceeding.” 28

23   U.S.C. §§ 455(a), (b)(1). A judge must disqualify under these provisions if “a reasonable person

24   with knowledge of all the facts would conclude that the judge’s impartiality might reasonably be

25   questioned.” Blixseth v. Yellowstone Mountain Club, LLC, 742 F.3d 1215, 1219 (9th Cir. 2014)

26   (quoting Persnell v. Arsenault, 543 F.3d 1038, 1043 (9th Cir. 2008)). “Absent a factual showing


     ORDER
     C21-0246-JCC
     PAGE - 2
               Case 2:21-cv-00246-JCC Document 25 Filed 04/15/21 Page 3 of 4




 1   of a reasonable basis for questioning his or her impartiality, or allegations of facts establishing

 2   other disqualifying circumstances, a judge should participate in cases assigned.” Maier v. Orr,

 3   758 F.2d 1578, 1583 (Fed. Cir. 1985). “Conclusory statements” or a party’s “unsupported beliefs

 4   and assumptions” do not require a judge to recuse. Id.

 5          III.    DISCUSSION

 6          The primary basis for Ms. Brown’s recusal motion is that the Court ordered her to

 7   temporarily stop calling the Clerk’s Office, the Courtroom Deputy, and Chambers to check on

 8   the status of the Court’s § 1915 review after the Court learned she had been calling multiple
 9   times per day every day since filing her amended complaint. That is not a valid basis for the
10   undersigned to recuse. “[J]udicial rulings alone almost never constitute a valid basis for a bias or
11   partiality motion.” Liteky v. United States, 510 U.S. 540, 555 (1994). “Recusal is only warranted
12   if rulings are based on extrajudicial ‘knowledge that the [judge] ought not to possess’ or ‘reveal
13   such a high degree of favoritism or antagonism as to make fair judgment impossible.’” Blixseth,
14   742 F.3d at 1220 (quoting Likety, 510 U.S. at 550, 555). Here, the Court’s order does not reveal a
15   high degree of antagonism that makes fair judgment impossible, nor is it based on extrajudicial
16   knowledge that the Court ought not possess. Ms. Brown called Court staff multiple times per day
17   every day after her amended complaint was filed demanding that the Court accelerate its § 1915
18   review and issue a summons. Since the purpose of those calls was to pressure the Court to issue a

19   decision more quickly, Ms. Brown cannot credibly argue that the Court ought not know about

20   those calls. Therefore, the Court DECLINES to recuse voluntarily on this basis.

21          Ms. Brown’s assertion that the undersigned has “personal knowledge of disputed

22   evidentiary facts concerning the proceeding” is a conclusory statement, unsupported by any

23   specific factual allegations, that is not sufficient to require the undersigned to recuse. Ms. Brown

24   is a resident of Louisiana and her lawsuit is based on adverse benefits determination from the

25   Board of Veterans Appeals in Washington, D.C. (See Dkt. No. 4 at 1–4.) She does not provide

26   any factual basis for her assertion that the undersigned has personal knowledge related to that


     ORDER
     C21-0246-JCC
     PAGE - 3
               Case 2:21-cv-00246-JCC Document 25 Filed 04/15/21 Page 4 of 4




 1   proceeding. Therefore, the Court DECLINES to recuse voluntarily on that basis.

 2          Finally, Ms. Brown’s allegation that the undersigned “refus[es] to decide the case timely

 3   and [is] forcing plaintiff to wait several weeks for a decision when the Judge knows case is

 4   granted by law,” (Dkt. No. 20), is meritless. As explained in the Court’s previous order and in

 5   Local Civil Rule 7(b)(5), the Court endeavors to decide all motions within 30 days of the date

 6   they are ready for the Court’s consideration. In many cases, the Court requires more than 30 days

 7   to decide a motion. Thus, the Court has not treated Ms. Brown’s case differently than the mine

 8   run of cases. That Ms. Brown would prefer the Court to issue a decision within days of her filing
 9   her amended complaint is not a basis for recusal. Therefore, the Court DECLINES to recuse
10   voluntarily on that basis.
11          IV.     CONCLUSION
12          Having reviewed the motion and the relevant record, the Court hereby DECLINES to
13   recuse voluntarily and REFERS the motion to Chief Judge Martinez in accordance with Local
14   Civil Rule 3(f). The Court’s § 1915 review of Ms. Brown’s amended complaint is STAYED
15   until Judge Martinez issues a decision on the recusal motion.
16

17          DATED this 15th day of April 2021.




                                                          A
18

19

20
                                                          John C. Coughenour
21                                                        UNITED STATES DISTRICT JUDGE
22

23

24

25

26


     ORDER
     C21-0246-JCC
     PAGE - 4
